Citation Nr: 1413200	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected myofascial pain dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from March 1975 to January 1979. 

This matter arises to the Board of Veterans' Appeals  (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in August, Maine, which denied the Veteran's claim for service connection for "intraocular eye pressure," and granted service connection for myofascial pain dysfunction, evaluated as 10 percent disabling.  The Veteran has appealed the denial of service connection, and the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected myofascial pain dysfunction.  

Jurisdiction over the Veteran's claims file has been transferred to the RO in Detroit, Michigan.  

In May 2013, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of entitlement to service connection for an eye disability, in September 2006, the Veteran was afforded a VA eye examination.  The assessment noted that the Veteran was status post bilateral Lasik, has ocular hypertension by history, and is presbyotic.  It was further noted that there were early cataracts, and mild retinal vascular changes, neither of which were visually significant.  He was also noted to have macular edema which was not clinically significant.  

In May 2008, the Veteran was afforded another VA eye examination.  The examiner stated that the Veteran's ocular hypertension is due to, or the result of, ocular pressure noted upon discharge.  The examiner explained that the Veteran's ocular pressure was noted to be borderline increased" during service, and that, "This was likely the same condition he has been followed for since that time."

In October 2008, the RO denied the claim.  The RO explained that although borderline increased ocular tension was noted upon discharge from service, there was no diagnosis, and, in essence, that the Veteran's current ocular hypertension was not a diagnosed disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, given the foregoing, a remand is required for an expert opinion as to whether the Veteran currently has a diagnosed eye disability due to his service.  Therefore, after obtaining his most recent VA treatment reports, the Veteran should be scheduled for an eye examination to determine whether or not his ocular hypertension may be considered an eye disability, and, if so, whether his ocular hypertension, or any other diagnosed eye disorder, is related to his service.  Id.  

The Board parenthetically notes that, to the extent the Veteran is shown to have refractive error, congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2013); see also 38 C.F.R. § 4.9 (2013); Beno v. Principi, 3 Vet. App. 439 (1992).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 4.B.10.d.  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes.

With regard to the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected myofascial pain dysfunction, the Veteran's most recent dental/oral examination was in October 2010.  During the Veteran's hearing, held in May 2013, the Veteran asserted that his symptoms had worsened since his most recent VA examination.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Accordingly, on remand, the Veteran should be afforded a dental/oral examination to determine the current severity of his service-connected disability.  

The Veteran is advised that it is his responsibility to report for his examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2013).  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any eye, dental, or oral symptoms after 2010 (i.e., after the most recent VA progress notes of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an eye examination, in order to ascertain the nature and etiology of all eye disabilities found.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the Veteran's claims file was in fact made available for review in conjunction with the examination. 

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current ocular hypertension is, or is a symptom of, a diagnosed chronic condition that was manifested by the Veteran's service. 

b)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current eye disease found on examination, other than refractive error and ocular hypertension, had its onset during the Veteran's service, or is otherwise related to his service.

c).  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for a VA dental/oral examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should report full findings referable to the mandible, such as displacement, motion, loss of temporomandibular articulation, and interference with mastication or the Veteran's speech.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected myofascial pain dysfunction.  

4.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If either of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


